Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 1 of 11 Page ID #:21




                            EXHIBIT A
                                   EXHIBIT A
                                     -4-
    Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 2 of 11 Page ID #:22
                                                                             20STCV20807
                              Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer; Michael Stem

Electronically Fll ED by Superior Court of California. County of Los Angeles on 06/02/2020 04:11 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel.Deputy Clerk


              1 Michael Nourmand, Esq. (SEN 198439)
                James A. De Sario, Esq. (SEN 262552)
              2 Melissa M. Kurata, Esq. (SEN 285388)
                THE NOURMAND LAW FIRM, APC
              3 8822 West Olympic Eoulevard
                Beverly Hills, California 90211
              4 Telephone (310) 553-3600
                Facsimile (310) 553-3603
              5
                  Attorneys for Plaintiff,
              6 RICHARD THOMPSON

              7

              8                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA

              9                           FOR THE COUNTY OF LOS ANGELES - CENTRAL DISTRICT
           10

           11 RICHARD THOMPSON,                                                            )         CASE NO.: 2 OST CV 2 0 807
                                                                                           )
           12                                                                              )         COMPLAINT FOR:
                                                     Plaintiff,                            )
           13                                                                              )       (1)       EMPLOYMENT DISCRIMINATION
                                                                                           )                  BECAUSE OF AGE (Cal. Govt. Code
           14                            V.                                                )                  §12900, et seq.);
                                                                                           )I
           15                                                                              )       (2)       RETALIATION (Cal. Govt. Code
                                                                                           )                  §12900, et seq.);
           16 NORTHROP GRUMMAN SYSTEMS                                                     )I
              CORPORATION, a Delaware corporation;                                         )       (3)       WRONGFUL TERMINATION (Cal.
           17 and DOES 1 through 100, Inclusive                                            )                 Govt. Code §12900, et seq.);
                                                                                           )
           18                                                                              )       (4)       WRONGFUL TERMINATION IN
                                                     Defendants.                           )                 VIOLATION OF PUBLIC POLICY;
           19                                                                              )                 and
                                                                                           )
           20                                                                              )         (5)       INTENTIONAL INFLICTION OF
                                                                                           )                   EMOTIONAL DISTRESS
           21                                                                              )
                                                                                           )                  DEMAND FOR JURY TRIAL
           22                                                                              )
                                                                                           )
           23                                                                              )
                                                                                           )
           24                                                                              )
                                                                                           )
           25                                                                              )
                                                                                           )
           26                                                                              )
                                                                                           )
           27                                                                              )

           28
                                                                                    EXHIBIT A
                                                                                        1
                                                                                    COMPLAINT
                                                                                           -5-
Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 3 of 11 Page ID #:23




    1           COMES NOW plaintiff RICHARD THOMPSON (hereinafter “THOMPSON” or
    2   “Plaintiff”) who complains and alleges as follows:
    3                    ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
    4           1.      Plaintiff, THOMPSON, is and was, at all times relevant hereto, an individual
    5   residing in the State of California.
    6           2.     Plaintiff, THOMPSON, is a sixty-seven year old male. Due to his age,
    7   THOMPSON is entitled to protection under California Department Fair Employment and Housing
    8   Act under California Government Code §12900 et seq. (hereinafter “FEHA”) and California
    9 common law.
   10           3.     Plaintiff is informed and believes, and thereon alleges, that, at all times herein
   11 mentioned, defendant NORTHROP GRUMMAN SYSTEMS CORPORATION (hereinafter
   12 “NORTHROP” or “Defendant”), is and was a Delaware corporation duly organized, authorized,
   13 and licensed to do business in the State of California, with its principal place of business, in Los
   14 Angeles County, California. Defendant NORTHROP operates in California and regularly employs
   15 five or more employees and falls within the requirement of FEHA and Government Code §12900
   16 et seq.
   17           4.     The true names and capacities, whether individual, corporate or associate, or
   18 otherwise, of the Defendants named herein as DOES 1 through 100, inclusive, are unknown to
   19 Plaintiff, who therefore sue said Defendants by such fictitious names pursuant to California Code
   20   of Civil Procedure Section 474, and Plaintiff will amend this complaint to show their true names
   21 and capacities when the same have been ascertained. Plaintiff is informed and believes and based
   22   upon such information and belief, alleges that all defendants sued herein as DOES are in some
   23   manner responsible for the acts herein alleged and that Plaintiff’s damages were proximately
   24 caused by their conduct.
   25           5.     Plaintiff is informed and believes, and based thereon alleges, that at all times
   26 mentioned herein, each of the Defendants was the agent, principal, employee, employer,
   27   representative, joint venturer or co-conspirator of each of the other Defendants, either actually or

   28   ostensibly, and in doing the things alleged herein acted within the course and scope of such
                                                    EXHIBIT A
                                                           2
                                                    COMPLAINT
                                                       -6-
Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 4 of 11 Page ID #:24




    1 agency, employment, joint venture and conspiracy.

    2          6.      All of the acts and conduct herein and below described of each and every corporate

    3 defendant was duly authorized, ordered, and directed by the respective and collective defendant

    4 corporate employers, and the officers and management-level employees of said corporate

    5 employers. In addition thereto, said corporate employers participated in the aforementioned acts

    6 and conduct of their said employees, agents and representatives, and each of them; and upon

    7 completion of the aforesaid acts and conduct of said corporate employees, agents and

    8 representatives, the defendant corporation respectively and collectively ratified, accepted the

    9 benefits of, condoned, lauded, acquiesced, authorized and otherwise approved of each and all of

   10 the said acts and conduct of the aforementioned corporate employees, agents and representatives.

   11          7.      Plaintiff was hired by NORTHROP in or about 1988 and worked at its Palmdale,

   12 California location. Plaintiff had the job title of supplier quality lead until the date of his

   13 termination on July 1, 2018. At all times herein mentioned THOMPSON was qualified for and

   14 was able to perform his essential job duties.

   15          8.      On or about April 17, 2018, Tamara Lewis held a meeting with Plaintiff wherein

   16 she stated that he was required to accept a field position, which would have been a demotion in

   17 position with lower pay.

   18          9.      Plaintiff is informed and believes that a younger employee who worked on another

   19 program replaced him.

   20          10.     Plaintiff filed a complaint with the Department of Fair Employment and Housing

   21 against Defendants and obtained the Notice of Right to Sue.

   22                                      FIRST CAUSE OF ACTION

   23                    (EMPLOYMENT DISCRIMINATION BECAUSE OF AGE

   24                                AGAINST DEFENDANT AND DOES)

   25          11.     Plaintiff realleges and incorporates by reference all of the allegations contained in

   26 the preceding paragraphs of this Complaint as though fully set forth herein.

   27          12.     Defendant NORTHROP, and each of them, discriminated against Plaintiff by

   28 treating him differently and terminated him employment because of his age. Defendant
                                                     EXHIBIT A
                                                           3
                                                    COMPLAINT
                                                          -7-
Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 5 of 11 Page ID #:25




    1 NORTHROP’s actions were in violation of the FEHA, California Government Code §12900, et

    2 seq.

    3          13.    At all times Plaintiff was an employee within the meaning of California

    4 Government Code § 12926 and at all times during his employment he performed in a competent

    5 and satisfactory maimer.

    6          14.    Plaintiff is informed and believes and based thereon alleges that in addition to the

    7 practices enumerated above, Defendant NORTHROP may have engaged in other discriminatory

    8 practices against him which are not yet fully known. At such time as such discriminatory practices

    9 become known to him. Plaintiff will seek leave of Court to amend this Complaint in that regard.

   10          15.    Plaintiff filed Charges of Discrimination with the DFEH. Plaintiff has exhausted

   11 his administrative remedies, received the Notice of Right to Sue letter, and timely files this action.

   12          16.    As a direct and proximate result of Defendant NORTHROP’s willful,

   13 knowing and intentional discrimination against him. Plaintiff has sustained, and continues to

   14 sustain, loss of earnings, the full nature and extent of which are presently unknown to Plaintiff,

   15 who therefore, will seek leave of court to amend the complaint at such time as these damages are

   16 fully ascertained.

   17          17.    As a further direct and proximate result of Defendant NORTHROP’s

   18 discriminatory conduct and actions against him in violation of Government Code § 12900 et. seq.

   19 as heretofore described. Plaintiff has been damaged and deprived of the security, solace and piece

   20 of mind for which he entered the employment relationship with Defendants, and each of them,

   21 thereby causing him to suffer emotional and mental distress, anguish, embarrassment and

   22 humiliation, all to his general damages in an amount according to proof at trial, but in excess of the

   23 jurisdictional amount of this court.

   24          18.    Plaintiff further requests attorney fees be awarded to him pursuant to California

   25 Government Code §12965.

   26          19.    Plaintiff is informed and believes and based thereon alleges that the outrageous

   27 conduct of Defendant NORTHROP described above was done with malice, fraud and oppression

   28 and with conscious disregard for his rights and with the intent, design and purpose of injuring him.
                                                    EXHIBIT A
                                                         4
                                                   COMPLAINT
                                                        -8-
Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 6 of 11 Page ID #:26




    1 Defendant NORTHROP, through its officers, managing agents and/or their supervisors,

    2 authorized, condoned and/or ratified the unlawful conduct of all of the other defendants named in

    3 this action. By reason thereof, Plaintiff is entitled to punitive or exemplary damages from all

    4 defendants in a sum according to proof at trial.

    5                                   SECOND CAUSE OF ACTION

    6                      fRETALL4T10N AGAINST DEFENDANT AND DOES)

    7          20.    Plaintiff realleges and incorporates by reference all of the allegations contained in

    8 the preceding paragraphs of this Complaint as though fully set forth herein.

    9          21.    Plaintiff is informed and believes, and based thereon alleges, that Defendants

   10 subjected him to retaliation as set forth above for his age, which is protected under California

   11 Government Code §12900 et seq.

   12          22.    Plaintiff is informed and believes, and based thereon alleges, that in addition to the

   13 practices enumerated above. Defendant NORTHROP, and each of them, have engaged in other

   14 discriminatory practices against him which are not yet fully known. At such time as said

   15 discriminatory practices become known to him, Plaintiff will seek leave of Court to amend this

   16 complaint in that regard.

   17          23.    Plaintiff filed Charges of Discrimination with the DFEH. Plaintiff has exhausted

   18 his administrative remedies, received his Notice of Right to Sue letter and timely files this action.

   19          24.    As a direct and proximate result of Defendant NORTHROP's willful,

   20 knowing and intentional discrimination against him. Plaintiff has sustained, and continues to

   21 sustain, loss of earnings, the full nature and extent of which are presently unknown to Plaintiff,

   22 who therefore, will seek leave of court to amend his complaint at such time as these damages are

   23 fully ascertained.

   24        . 25.    As a direct and proximate result of Defendant NORTHROP's willful,

   25 knowing and intentional discrimination against him. Plaintiff has suffered and will continue to

   26 suffer pain and suffering, and extreme and severe mental anguish and emotional distress; he has

   27 incurred and will continue to incur medical expenses and for other incidental expenses; and he has

   28 suffered and will continue to suffer a loss of earnings and other employment benefits and Job
                                                   EXHIBIT A
                                                          5
                                                   COMPLAINT
                                                         -9-
Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 7 of 11 Page ID #:27




    1 opportunities Plaintiff is hereby entitled to general and compensatory damages in amounts to be

    2 proven at trial.

    3          26.       Plaintiff further requests attorney fees be awarded to him pursuant to California

    4 Government Code §12965.

    5          27.       Plaintiff is informed and believes, and based thereon alleges, that the outrageous

    6 conduct of Defendant NORTHROP described above was done with fraud, oppression and malice,

    7 and with a conscious disregard for his right to be free of retaliation, and with the intent, design and

    8 purpose of injuring him. Plaintiff is further informed and believe that Defendant NORTHROP,

    9 through their officers, managing agents and/or supervisors, authorized, condoned and/or ratified

   10 the unlawful conduct of all of the other defendants named in this action. By reason thereof.

   11 Plaintiff is entitled to punitive or exemplary damages from all defendants in a sum according to

   12 proof at trial.

   13                                       THIRD CAUSE OF ACTION

   14                         (WRONGFUL TERMINATION IN VIOLATION OF

   15                   CALIFORNIA GOVERNMENT CODE SECTION 12900 ET SEP.

   16                                  AGAINST DEFENDANT AND DOES)

   17          28.       Plaintiff realleges and incorporate by reference all of the allegations contained in

   18 the preceding paragraphs of this Complaint as though fully set forth herein.
   19          29.       Plaintiff is informed and believes that his employment was terminated as a result of

   20 his age in violation of Government Code §12900, et seq.
   21          30.       At all times Plaintiff was an employee within the meaning of Cal. Govt. Code

   22 §12926 and at all times during his employment he performed in a competent, satisfactory manner.
   23          31.       Plaintiff filed Charges of Discrimination with the DFEH. Plaintiff has exhausted

   24 his administrative remedies, received his Notice of Right to Sue letter and timely files this action.
   25          32.       As a direct and proximate result of Defendant NORTHROP’s termination of

   26 Plaintiff in violation of Government Code §12900, et seq.. Plaintiff has suffered and will continue
   27 to suffer pain and suffering, and extreme and severe mental anguish and emotional distress and has

   28 suffered and will continue to suffer a loss of earnings and other employment benefits and job
                                                 EXHIBIT A
                                                         6
                                                  COMPLAINT
                                                       - 10 -
Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 8 of 11 Page ID #:28




    1 opportunities. Plaintiff is thereby entitled to general and compensatory damages in amounts to he

    2 proven at trial.

    3            33.     As a further direct and proximate result of Defendant NORTHROP’s

    4 discriminatory conduct and actions against him in violation of Government Code § 12900 et. seq.

    5 as heretofore described, Plaintiff has been damaged and deprived of the security, solace and piece

    6 of mind for which he entered the employment relationship with Defendant NORTHROP, and each

    7 of them, thereby causing him to suffer emotional and mental distress, anguish, embarrassment and

    8 humiliation, all to his general damages in an amount according to proof at trial, but in excess of the

    9 jurisdictional amount of this court.

   10            34.     Plaintiff further requests attorney fees be awarded to him pursuant to California

   11 Government Code §12965.

   12            35.     Plaintiff is informed and believes and based thereon alleges that the outrageous

   13 conduct of Defendant NORTHROP described above was done with malice, fraud and oppression

   14 and with conscious disregard for his rights and with the intent, design and purpose of injuring him.

   15 Defendant NORTHROP, through its officers, managing agents and/or its supervisors, authorized,

   16 condoned and/or ratified the unlawful conduct of all of the other defendants named in this action.

   17 By reason thereof. Plaintiff is entitled to punitive or exemplary damages from all defendants in a

   18 sum according to proof at trial.

   19                                      FOURTH CAUSE OF ACTION

   20                            (WRONGFUL TERMINATION IN VIOLATION

   21                     OF PUBLIC POLICY AGAINST DEFENDANT AND DOES)

   22            36.     Plaintiff realleges and incorporates by reference all of the allegations contained in

   23 the preceding paragraphs of this Complaint as though fully set forth herein.

   24            37.     Plaintiff is informed and believes that his employment was terminated as a result of

   25 his age.

   26            38.     It is the public policy of the State of California as expressed in Federal Statute,

   27 California Fair Employment and Housing Act, and the Federal and California Constitution that

   28 individuals shall not be terminated from their employment on the basis of their age.
                                                      EXHIBIT A
                                                             7
                                                      COMPLAINT
                                                           - 11 -
Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 9 of 11 Page ID #:29




    1         39.     As a direct and proximate result of Defendant NORTHROP’s termination of

    2 Plaintiff in violation of the public policy of the State of California, Plaintiff has suffered and will

    3 continue to suffer pain and suffering, and extreme and severe mental anguish and emotional

    4 distress and has suffered and will continue to suffer a loss of earnings and other employment

    5 benefits and job opportunities. Plaintiff is thereby entitled to general and compensatory damages

    6 in amounts to be proven at trial.

    7         40.     As a direct and proximate result of Defendant NORTHROP's willful,

    8 knowing and intentional discrimination against him, Plaintiff has sustained, and continues to

    9 sustain, loss of earnings, the full nature and extent of which are presently unknown to Plaintiff,

   10 who therefore, will seek leave of court to amend his complaint at such time as these damages are

   11 fully ascertained.

   12         41.     Plaintiff is informed and believes and based thereon alleges that the outrageous

   13 conduct of Defendant NORTHROP described above was done with malice, fraud and oppression

   14 and with conscious disregard for his rights and with the intent, design and purpose of injuring him.

   15 Defendant NORTHROP, through its officers, managing agents and/or its supervisors, authorized,

   16 condoned and/or ratified the unlawful conduct of all of the other defendants named in this action.

   17 By reason thereof, Plaintiff is entitled to punitive or exemplary damages from all defendants in a

   18 sum according to proof at trial.

   19                                     FIFTH CAUSE OF ACTION

   20           (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AGAINST

   21                                      DEFENDANT AND DOES)

   22         42.     Plaintiff realleges and incorporates by reference all of the allegations contained in

   23 the preceding paragraphs of this Complaint as though fully set forth herein.

   24         43.     Defendants and each of them, engaged in a course of outrageous and despicable

   25 conduct, which exceeds the bounds of acceptable conduct in a civilized society as viewed by the

   26 average person. Plaintiff, who was 65 years old at the time of termination, had worked for

   27 Defendants for 30 years. Defendants were fiilly aware that Plaintiff could perform his work duties

   28 completely and competently. Plaintiff is informed and believes that a younger employee replaced
                                                  EXHIBIT A
                                                       8
                                                   COMPLAINT
                                                        - 12 -
Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 10 of 11 Page ID #:30




     1 him after he was terminated.

     2         44.     Defendants’ conduct was outside of what was required of them to carry out

     3 managerial and personnel duties. Defendants did not terminate Plaintiff because of work

     4 performance. Rather Defendants’ conduct was outrageous and despicable since they terminated

     5 Plaintiff knowing full well that he could complete all his job duties and in fact promoted a younger

     6 employee to perform his job after Plaintiff’s termination. Defendants knew that Plaintiff would

     7 experience a high degree of fear, anxiety, worry and grief- This behavior exceeds the bounds of

     8 acceptable conduct in a civilized society as viewed by the average person.

     9         45.     As a proximate result of the wrongful conduct of Defendants, and each of them.

    10 Plaintiff has suffered and continues to suffer severe and continuous humiliation, emotional

    11 distress, and mental pain and anguish, all to his damage in an amount according to proof at the

   12 time of trial.

   13          46.     In doing the acts herein alleged. Defendants, and each of them, acted with

   14 oppression, fi-aud, malice, and in conscious disregard of the rights of Plaintiff, and Plaintiff is

   15 therefore entitled to punitive damages according to proof at the time of trial.

   16          WHEREFORE, Plaintiff prays for Judgment against Defendants as follows:

   17          1.      For general and compensatory damages according to proof;

   18          2.      For lost salary, both front and back pay, bonuses, benefits and any other benefits to

   19                  which Plaintiff would have been entitled to by reason of his employment with

   20                  Defendants, according to proof;

   21          3.      For punitive and exemplary damages against Defendants;

   22          4.      For statutory penalties, according to proof;

   23          5.      Pre-judgment and post-judgment interest at the maximum rate allowed by law;

   24          6.      For attorney’s fees in prosecuting this action;

   25          7.      For costs of suit incurred herein; and

   26 ///

   27 ///

   28 ///
                                                   EXHIBIT A
                                                       9
                                                   COMPLAINT
                                                         - 13 -
Case 2:20-cv-06333-RGK-PJW Document 1-4 Filed 07/16/20 Page 11 of 11 Page ID #:31




     1       8.    For such other and further relief as the Court deems just and proper.
     2 DATED: June 2, 2020                      THE NOURMAND LAW FIRM, APC
     3

     4                                   By:     /s/ Melissa M. Kurata
                                                Michael Nourmand, Esq.
     5                                          James A. De Sario, Esq.
                                                Melissa M. Kurata, Esq.
     6                                          Attorneys for Plaintiff
     7
     8
     9
    10
    11
    12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27

   28
                                               EXHIBIT A
                                                    10
                                               COMPLAINT
                                                  - 14 -
